Citation Nr: 1136611	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  06-14 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a cardiovascular disability, to include hypertension, coronary artery disease, chest pains, and an enlarged heart.

2.  Entitlement to service connection for cardiovascular disability, to include hypertension, coronary artery disease, chest pains, and an enlarged heart.

3.  Entitlement to a higher initial rating for narcolepsy, rated as 10 percent disabling effective July 2, 2003.   

4.  Entitlement to a higher rating for narcolepsy, rated as 20 percent disabling effective October 7, 2004.   

5.  Entitlement to a higher rating for narcolepsy, rated as 40 percent disabling effective July 15, 2008.

6.  Entitlement to waiver for compensation overpayment for the period November 1, 2004 through March 31, 2006, in the amount of $1,747.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to September 1981; August 1985 to May 1986; and April 1987 to April 1990.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2005 and November 2006 decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2005 and November 2006; statements of the case were issued in January 2006 and February 2009; and substantive appeals were received in March 2006 and March 2009. 

The Veteran also filed notices of disagreement in regards to the denial of service connection for irritable bowel syndrome, and an anxiety disorder with depression.  The RO issued a June 2010 rating decision in which it granted service connection for irritable bowel syndrome and an anxiety disorder. The granting of service connection constitutes a full grant of the claims. Consequently, the issues are not before the Board.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record (in an August 2011 written brief), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to higher ratings for narcolepsy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By way of a May 2004 rating decision, the RO denied the Veteran's claims for service connection for hypertension, coronary artery disease, chest pains, and an enlarged heart.  The Veteran failed to file a timely notice of disagreement.

2.  Evidence received since the May 2004 RO decision is not cumulative and redundant of the evidence of record at the time of the May 2004 rating decision and it relates to an unestablished fact necessary to substantiate the claim of service connection for a cardiovascular disability, to include hypertension, coronary artery disease, chest pains, and an enlarged heart.   

3.  A cardiovascular disability was not manifested during the Veteran's active duty service or years after service, nor is any such disability otherwise related to service.

4.  The overpayment of $1,747.00 was not due to the Veteran's fraud, misrepresentation or bad faith.

5.  The overpayment was due in part to fault on the part of VA.

6.  Recovery of the overpayment would result in undue financial hardship to the Veteran.



CONCLUSIONS OF LAW

1.  The May 2004 RO rating decision, which denied the Veteran's claims for service connection for hypertension, coronary artery disease, chest pains, and an enlarged heart is final.  38 U.S.C.A. § 7103 (West 2002).

2.  Evidence received since the May 2004 RO rating decision is new and material; accordingly, the claim of service connection for a cardiovascular disability, to include hypertension, coronary artery disease, chest pains, and an enlarged heart is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  A cardiovascular disability was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service, nor is it secondary to the Veteran's service connected narcolepsy.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

4.  An overpayment of VA compensation benefits in the calculated amount $1,747.00 was not due to fraud, misrepresentation or bad faith of the Veteran; recovery of the overpayment of VA compensation benefits would be against equity and good conscience and is therefore waived.  38 U.S.C.A. §§ 1114(a), 1521, 5107, 5302(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 1.963(a), 1.965(a), 3.271, 3.272, 3.665 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters dated in September 2004, March 2005, May 2005, and June 2008.                                                                      

The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court addressed directives consistent with VCAA with regard to new and material evidence.  The Court stated that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants. Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  In addition, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.

In the present case, the Board observes that the RO failed to furnish the Veteran with Kent notice.  However, since the Board is reopening the previously denied claims, the failure to furnish Kent notice becomes moot.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  


Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the Veteran physical examinations in June 2005 and March 2010, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

New and Material Evidence

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provide as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.	

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's claims for service connection for hypertension, coronary artery disease, enlarged heart, and chest pains were denied by way of a May 2004 rating decision.  The Veteran failed to file a timely notice of disagreement.  Instead, he filed a claim to reopen in August 2004.  In the absence of a notice of disagreement, the May 2004 decision is final.  The evidence on record at the time of the May 2004 denial included the service treatment records, and private treatment records.  

The basis for the May 2004 denial of service connection for hypertension was the fact that the Veteran's service treatment records failed to reflect any findings attributed to hypertension.  Rather, the records reflect that that he was diagnosed in October 2002 (12 years after service).  The Veteran's claim for coronary artery disease was denied because there were no findings in the service treatment records attributed to coronary artery disease; and the disability could not be service connected on a secondary basis because the Veteran was not service connected for hypertension.  The evidence reflected that the Veteran was diagnosed in September 2000; and there was no evidence that the disability was related to service.  The Veteran's claim for an enlarged heart was denied because there was no evidence that the Veteran had been diagnosed with an enlarged heart, and because an enlarged heart is not a disability for which compensation could be assigned.  The Veteran's claim for service connection for chest pains was denied because although the Veteran experienced chest pains in service, his separation examination appeared to link it to anxiety.  Additionally, the current medical records were negative for evidence of chest pains or a diagnosis of chest pains that could be linked to service.  

Evidence submitted since the May 2004 rating decision includes a June 2005 VA examination report in which the examiner stated that the Veteran's chest pains were a symptom of the Veteran's coronary artery disease/enlarged heart.  This evidence is new in that it is not duplicative.  Moreover it is material in that specifically contradicts one of the prior bases for denial.  As noted earlier, the Veteran's prior claim for chest pains was denied because it was believed that these were symptoms of anxiety.  If these chest pains are indeed symptoms of coronary artery disease, and he was having them while he was in service, then it would certainly constitute an unestablished fact necessary to substantiate the claim.  Consequently, the Board finds that new and material evidence has been submitted to reopen the claims. 

However, the Board finds that upon reviewing the claims on a de novo basis, the preponderance of the evidence still weighs against the claims.  

The Board acknowledges that a September 2000 treatment report from Dr. M.D. includes a diagnosis of coronary artery disease.  However, the report fails to attribute the diagnosis to service.  

An October 2002 private treatment record from Dr. E.J.L. includes an assessment that states that there is no evidence of ischemic heart disease; and that studies confirm that the Veteran's very atypical chest pain is not cardiac in origin.  Instead, Dr. E.J.L. noted that the chest pain occurs in the context of considerable exacerbation of an anxiety disorder, and that it is not strongly suggestive of coronary disease.  He also concluded that there were no significant mitral or aortic valve abnormalities.  Dr. E.J.L.'s treatment reports include a diagnosis of hypertension; but they do not include a competent medical opinion attributing the hypertension to service (or to medication taken for narcolepsy).  

At the June 2005 examination, the Veteran reported that he has been suffering from coronary artery disease for 16 years.  He claimed that as a result of his coronary artery disease, he has experienced angina, shortness of breath, dizziness, syncope attacks, and fatigue.  He stated that these symptoms occur intermittently (as often as weekly) with each occurrence lasting 30 seconds.  The number of attacks in the past year was reported to be 50.  He reported that his current treatment is nitroglycerine and that he has required continuous treatment because his artery is blocked.  He denied any functional impairment.  

In regards to hypertension, the Veteran reported that he has had hypertension since 1989; but that he is currently asymptomatic. He stated that it is treated with diltiazem.  The response has been good; and the Veteran has had no functional impairment as a result of the disability.  

Upon examination, the examiner found the heart to have no heaves, thrills, murmurs, or gallops.  She stated that the examination of the heart does not reveal any evidence of congestive heart failure, cardiomegaly, or cor pulmonae.  Chest x-ray was within normal limits.  

The examiner opined that it is less likely than not that the Veteran's hypertension, coronary artery disease, and enlarged heart are secondary to narcolepsy.  

The Board notes that while the June 2005 examiner diagnosed the Veteran with coronary artery disease, she appeared to base the diagnosis off of the Veteran's own history.  There is no indication that the examiner reviewed the Veteran's claims file.  More importantly, the examiner did not appear to find any evidence of heart disease during the examination.  She noted that the chest x-rays were normal, and that the examination does not reveal any evidence of congestive heart failure, cardiomegaly, or cor pulmonae. 

The Board notes that although coronary artery disease is frequently listed in the outpatient treatment reports, it is almost always listed under the Veteran's history (as reported by the Veteran himself) or under an active list of problems.  The disability is rarely listed in the diagnoses section of the reports.  The Board acknowledges that it was assessed in February 2005 and May 2006.  A February 2007 outpatient treatment report assesses an "uncertain history of coronary artery disease" and noted that the Veteran had a normal stress test and perfusion study in the fall of 2006.  A February 2007 treatment report assesses chest pains and an "uncertain history of coronary artery disease."  The examiner then noted that it is difficult to determine (if he Veteran has coronary artery disease) since the Veteran has some problems with tests.  The examiner also noted that the Veteran reported exercising with no problems.  

The Veteran underwent a VA examination in March 2010.  The examiner reviewed the claims file in conjunction with the examination.  He noted that the Veteran underwent a cardiac evaluation in 2002 and an ECG was interpreted as abnormal.  The echocardiogram showed possible early left ventricular hypertrophy.  A 2004 cardiac evaluation showed possible anteroseptal ischemia.  A follow up examination (thallium stress test) conducted in September 2005 was normal.  Finally, the examiner noted that a cardiology consult conducted in December 2006 showed that the Veteran had good exercise tolerance and a normal perfusion scan.  Therefore, the examiner found that there was no evidence of coronary artery disease or impaired cardiac function.  He noted that the Veteran reported having been diagnosed with coronary artery disease in 2002 by a private physician (Dr. D.M.); but that further studies have shown no evidence of coronary artery disease.

Upon examination, the examiner found no evidence of congestive heart failure or pulmonary hypertension.  Heart sounds were normal and rhythm was regular.  There was no evidence of abnormal breath sounds.  Activity level (in METs) was more than three and up to five.  X-rays showed that the heart size and pulmonary vascularity were normal.  There were no infiltrates, effusions, or pneumothorax.  There was mild pleural thickening in the left lung.  There was normal sinus rhythm.  The examiner found that there were no pathological findings of any heart condition, heart disease, or coronary artery disease.  There was no evidence of left ventricular hypertrophy on chest x-ray, physical examination, or by ECG criteria.  

The examiner noted that the Veteran has been diagnosed with hypertension.  He opined that it is less likely than not that the Veteran's hypertension was caused or aggravated by medications taken for narcolepsy.  He stated that although physicians have been cautioned about prescribing medafinil and dextroamphetamin sulfate to patients with hypertension, the actual incidence of hypertension is relatively rare (0-3 percent for medafinil; and hypertension is not  reported as a common side effect of dextroamphetamin sulfate).  He stated that neither medication has been reported to permanently aggravate hypertension.  

In the Veteran's October 2010 VA Form 646, he stated that he wishes his claim for hypertension to be service connected on a direct basis.  The Board notes that the RO addressed service connection on a direct basis in its July 2005 rating decision, January 2006 statement of the case, and July 2010 supplemental statement of the case.  In each case, the RO noted that in addition to the evidence against secondary service connection, there were no findings in the service treatment records that were attributed to hypertension.  The Board agrees.  A review of the service treatment records reflects that the Veteran's blood pressure was taken numerous times.  The readings were as follows:

October 1986 - 122/70			April 1989 - 138/70
May 1987 - 130/80				April 1989 - 130/88
June 1987 - 114/68				May 1989 - 104/50
August 1987 - 150/80			May 1989 - 130/70
November 1987 - 102/60			July 1989 - 180/80
November 1987 - 120/88			October 1989 - 110/62
November 1987 - 130/82			January 1990 - 140/88
January 1988 - 120/78			January 1990 - 138/80
August 1988 - 126/88			February 1990 - 130/76
August 1988 - 118/60			March 1990 - 128/68
November 1988 - 110/70

The Board notes that there is a single elevated blood pressure reading in July 1988 (180/80).  Subsequent readings were all within normal limits.  The service treatment reports also reflect that he Veteran completed Reports of Medical Histories in October 1986 and March 1990.  Both times, he specifically denied having high blood pressure.  The preponderance of the evidence is against a finding that the Veteran had hypertension during service or within one year of service.  Moreover, there is no competent medical opinion that attributes his current diagnosis of hypertension to service.

The preponderance of the evidence is against a finding of service connection for an enlarged heart inasmuch as there is no evidence that he has an enlarged heart.  Moreover, such a finding in and of itself would not constitute a disability.  The preponderance of the evidence is against a finding of service connection for chest pains inasmuch as the greater weight of the evidence reflects that the chest pains are not cardiac in nature; but instead are related to anxiety.  The preponderance of the evidence is against a finding of service connection for coronary artery disease inasmuch as the greater weight of evidence is against a finding that the Veteran has coronary artery disease.  Additionally, even if the Veteran does have coronary artery disease, no competent medical opinion has attributed it to service.  Finally, the preponderance of the evidence is against a finding that hypertension is secondary to narcolepsy inasmuch as the sole competent medical opinion does not attribute hypertension to narcolepsy or medication taken for treatment of narcolepsy.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for a cardiovascular disability, to include as secondary to his service connected narcolepsy, must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Overpayment
The Veteran has requested a waiver of the collection of an overpayment of VA service-connected compensation benefits in the calculated amount of $1,747.00.  

The evidence of record reflects that prior to October 7, 2004, the Veteran was receiving VA compensation benefits as a Veteran with zero dependents calculated as 10 percent disabling.  

According to the Veteran's February 2009 statement of the case, on July 12, 2005, the RO received notification that the Veteran was incarcerated from August 13, 2003 to August 13, 2004.  The Board notes that it cannot find any evidence dated July 12, 2005 regarding the Veteran's incarceration.  However, the Board notes that an August 2004 outpatient treatment report states that the Veteran was incarcerated for one year for failing to register his address for probation.  The Veteran apparently told his parole officer that pursuant to a court order, he had to vacate his home as a result of a divorce, and that he was homeless.    

Pursuant to 38 C.F.R. § 3.665, any person who is incarcerated in a Federal, State or local penal institution in excess of 60 days for conviction of a felony will not be paid in excess of a specified amount beginning on the 61st day of incarceration.  In the case of a Veteran with a service-connected disability evaluation of less than 20 percent, compensation during incarceration shall be one-half the rate of compensation payable under 38 U.S.C.A. § 1114(a).

The RO sent the Veteran a correspondence in February 2006 in which it informed him that it planned to reduce the Veteran's benefits to $104.00 effective October 13, 2003; $106.00 effective December 31, 2003; $108.00 effective December 31, 2004; and $112.00 effective December 31, 2005.  

On April, 7, 2006, the RO sent the Veteran another correspondence in which it stated that the February 2006 correspondence was erroneous.  Instead, the April 2006 correspondence stated that the Veteran's benefits should have been reduced to $54.00 effective October 14, 2003.  However, it appears that the RO had already taken action to reduce the benefits to $104.00.  The RO stated that this has caused an overpayment on the Veteran's account.
\
On April 28, 2006, the RO received a correspondence from the Veteran that included a statement from the Sheriff of Bexar County.  The Sheriff stated that the case against the Veteran had been dismissed.  

Analysis

VA may waive recovery of an overpayment of VA benefits if there is no indication of fraud, misrepresentation, or bad faith on the part of the person who received the benefits, and if recovery of the debt would be against equity and good conscience. 38 C.F.R. § 1.963a.

The elements of equity and good conscience are: (1) the fault of debtor; (2) balancing of faults; (3) undue hardship on the debtor caused by collecting the debt and whether collection would deprive the debtor of basic necessities; (4) whether recovery would defeat the purpose of the benefits; (5) unjust enrichment; and (6) and whether the debtor had detrimentally changed position in reliance on the benefit.  38 C.F.R. § 1.965(a).


The Board notes that there is no fraud, misrepresentation, or bad faith on the Veteran's part with respect to the creation of overpayment at issue.  The Veteran was never convicted of a felony.  Consequently, there was no reason to reduce the Veteran's benefits pursuant to 38 C.F.R. § 3.665, which clearly states that any person who is incarcerated in a Federal, State or local penal institution in excess of 60 days for conviction of a felony will not be paid in excess of a specified amount beginning on the 61st day of incarceration

The Board first considers the fault of the parties in the creation of the overpayment.  It appears that the overpayment was created when the Veteran's benefits were reduced (because he was incarcerated) and then re-instated (when it was discovered that he was never convicted of a felony).  Since the Veteran was never convicted of a felony, the Veteran's benefits should never have been reduced at all.  As such, it appears clear that VA must be assigned fault in this case. 

In further weighing the equities, the Board looks to whether recovery of the overpayment would result in undue financial hardship to the Veteran.  The Veteran submitted financial status reports in August 2006 and February 2009.  In both of them, his reported expenses exceeded his average monthly income.  Under the circumstances, the Board finds that it is likely that the recovery of the overpayment resulted in undue financial hardship for the Veteran.

Collection of debt would not defeat the purpose of the benefit and would cause unjust enrichment to the debtor.  Moreover, the Veteran's reliance on VA benefits did not result in relinquishment of a valuable right or incurrence of a legal obligation.

However, after weighing the facts in light of the principles of equity and good conscience, the Board finds that waiver of the recovery of the overpayment is warranted in this case.



ORDER

Entitlement to a waiver for compensation overpayment for the period November 1, 2004 through March 31, 2006, in the amount of $1,747.00 is warranted.  New and material evidence has been received to reopen claims for service connection for a cardiovascular disability, to include hypertension, coronary artery disease, enlarged heart, and chest pains.  To this extent, the appeal is granted.  

Entitlement to service connection for a cardiovascular disability, to include hypertension, coronary artery disease, enlarged heart, and chest pains is not warranted.  To this extent, the appeal is denied.  


REMAND

The Veteran submitted an August 2011 Informal Hearing Presentation in which he expressed his belief that his October 2009 VA examination was inadequate.  He noted that the examiner's report includes an estimate regarding the number of episodes of narcolepsy; but the examiner does not say specifically whether these episodes are manifested by seizures.    

The Veteran also noted that the VA has failed to consider extraschedular ratings, despite the fact that he has submitted substantial amounts of records from his employer regarding the Veteran's decreased work output.  The Veteran has insisted that the claim be remanded for a new examination and so that the RO can consider granting an extraschedular rating.  The Board agrees that a remand is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA examination for the purpose of determining the current severity of his narcolepsy.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  The examiner should specifically state how often the Veteran experiences seizures, and whether these are major or minor seizures.
  
2.  After completion of the above, the RO should review the expanded record and determine if increased ratings are warranted for the Veteran's narcolepsy.  The RO should also consider whether an extraschedular rating is warranted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.           

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


